                          Case 2:04-cr-00278-PD Document 47 Filed 03/29/19 Page 1 of 1
AO 442 (Rev 11111) Arrest Warrant



                                         UNITED STATES DISTRICT COURT
                                                                   for the

                                                       Eastern   District of Pennsylvania

                  United States of America
                                 V.                                  )
                                                                     )             Case No.      04-CR-278 & 04-CR-552
                                                                     )
                                                                     )
                                                                     )
          DEMETRIUS JERMAINE ANDERSON                                )
                            Defendant                                                                                  .,.vi
                                                                                                                       ,...,~     '"°           :'1:1
                                                                                                                                  ...,,         0
                                                                                                                       z""
                                                                                                                       z:u        fTI           (fl     »
                                                        ARREST WARRANT                                                            CO            -H111

 )

To:      Any authorized law enforcement officer
                                                                                                                       ;;
                                                                                                                       .
                                                                                                                       <   l/1
                                                                                                                                  ~ ~~
                                                                                                                                  .......
                                                                                                                                                nri-
                                                                                                                                                (ft   <;;:
                                                                                                                           -1        ...,
                                                                                                                       ·~         3:            :_.r!"f1
         YOU ARE COMMA.'1\'DED to arrest and bring before a Cnited States magistrate judge withmf®necEssafglay
(name ofperson to be arrested)        DEMETRIUS JERMAINE ANDERSO:'<
                                                   -                     -     •
                                                                                                                           ~ ~ ;X':
                                                                                                                             C              •



who is accused of an offense or violation based on the following document filed with the court:                                             :-..

D Indictment        D Superseding Indictment   D Information D Superseding Information D Complaint
D Probation Violation Petition   D Supervised Release Violation Petition D Violation Notice ~ Order of the Court
This offense is briefly described as follows:
SEE A TT ACHED ORDER




Date:          02/28/2019


City and state:      Philadelphia1 PA                                                   KA TE BARKMAN1 CLERK OF COURT
                                                                                                  Printed name and title


                                                                   Return

          This warrant was received on (date)                                , and the person was arrested on (date)
at (city and state)                 C.T
Date:             3_,_~Q~11                                                                   LIArresting ~
                                                                                                   S/11officer's s1grzatu-;:e-·



                                                                                                  Printed name and title
